

[exhibit1038_image.jpg]CHANGE IN CONTROL &
NON-COMPETITION AGREEMENT


Exhibit 10.38
This Agreement is made as of this 5 day of August, 2014, by and between Ulf
Lindqwister (“Executive”) and Commercial Vehicle Group, Inc., a Delaware
corporation with its principal office at 7800 Walton Parkway, New Albany, Ohio
43054, its subsidiaries, successors and assigns (the “Company”).
Recitals
A.
The Company is engaged in the business of developing, manufacturing, and
marketing of interior systems, vision safety solutions and other cab-related
products for the global commercial vehicle market, including the heavy-duty
(Class 8) truck market, the construction market and other specialized
transportation markets and in connection therewith develops and uses valuable
technical and nontechnical trade secrets and other confidential information
which it desires to protect.

B.
You will continue to be employed as an officer or key employee of the Company.

C.
The Company considers your continued services to be in the best interest of the
Company and desires, through this Agreement, to assure your continued services
on behalf of the Company on an objective and impartial basis and without
distraction or conflict of interest in the event of an attempt to obtain control
of the Company.

D.
You are willing to remain in the employ of the Company on the terms set forth in
this agreement.

Agreement
NOW, THEREFORE, the parties agree as follows:
1.
Consideration. As consideration for your entering into this Agreement and your
willingness to remain bound by its terms, the Company shall continue to employ
you and provide you with access to certain Confidential Information as defined
in this Agreement and other valuable consideration as provided for throughout
this Agreement, including in Sections 3 and 4 of this Agreement.

2.
Employment.

a)
Position. You will continue to be employed as Senior Vice President and General
Counsel reporting to the President and Chief Executive Officer of the Company.
You shall continue to perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons employed in similar executive capacities.


--------------------------------------------------------------------------------

Page 1 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



b)
Restricted Employment. While employed by the Company, you shall devote your best
efforts to the business of the Company and shall not engage in any outside
employment or consulting work without first securing the approval of the
Company’s Board of Directors. Furthermore, so long as you are employed under
this Agreement, you agree to devote your full time and efforts exclusively on
behalf of the Company and to competently, diligently, and effectively discharge
your duties hereunder. You shall not be prohibited from engaging in such
personal, charitable, or other non-employment activities that do not interfere
with your full time employment hereunder and which do not violate the other
provisions of this Agreement. You further agree to comply fully with all
policies and practices of the Company as are from time to time in effect.

3.
Compensation.

a)
Your compensation will be continued at your current annual base rate (“Basic
Salary”), payable in accordance with the normal payroll practices of the
Company. Your base salary may be increased from time to time by action of the
Board of Directors of the Company. You will also be eligible for a cash bonus
under a performance bonus plan which is determined annually by the Board of
Directors of the Company.

b)
You will be entitled to receive equity and other long term incentive awards
(including but not limited to stock awards) pursuant to the terms of the
Company’s Equity Incentive Plan or other plan adopted by the Board of Directors
of the Company from time to time. If a “Change in Control,” as defined in
Section 8(e)(v) shall occur (i) in which the Company does not survive as a
result of such Change in Control or substantially all of the assets of the
Company are sold as a result of such Change in Control, and (ii) in which the
surviving entity does not assume the obligations of your outstanding stock
options upon the Change in Control, then all outstanding stock options and
restricted stock issued to you prior to the Change in Control will be
immediately vested upon such Change of Control and such options will be
exercisable for a period of at least 12 months from the date of the Change in
Control, but, in no event, following the expiration date of the term of such
stock options.

c)
Subject to applicable Company policies, you will be reimbursed for necessary and
reasonable business expenses incurred in connection with the performance of your
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interests of the Company.

4.
Fringe Benefits. You will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other executive management employees
in like positions. This includes medical and dental insurance, life insurance,
disability insurance, supplemental medical insurance and 401(k) plan including
all executive benefits as approved by the Board of Directors’ Compensation
Committee.

5.
Confidential Information.


--------------------------------------------------------------------------------

Page 2 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



a)
As used throughout this Agreement, the term “Confidential Information” means any
information you acquire during employment by the Company (including information
you conceive, discover or develop) which is not readily available to the general
public and which relates to the business, including research and development
projects, of the Company, its subsidiaries or its affiliated companies.

b)
Confidential Information includes, without limitation, information of a
technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company’s contracts with its customers and suppliers, and the Company’s costs
and prices), personnel information (such as the identities, duties, customer
contacts, and skills of the Company’s employees) and other financial information
relating to the Company and its customers (including credit terms, methods of
conducting business, computer systems, computer software, personnel data, and
strategic marketing, sales or other business plans). Confidential Information
may or may not be patentable.

c)
Confidential Information does not include information which you learned prior to
employment with the Company from sources other than the Company, information you
develop after employment from sources other than the Company’s Confidential
Information or information which is readily available to persons with equivalent
skills, training and experience in the same fields or fields of endeavor as you.
You must presume that all information that is disclosed or made accessible to
you during employment by the Company is Confidential Information if you have a
reasonable basis to believe the information is Confidential Information or if
you have notice that the Company treats the information as Confidential
Information.

d)
Except in conducting the Company’s business, you shall not at any time, either
during or following your employment with the Company, make use of, or disclose
to any other person or entity, any Confidential Information unless (i) the
specific information becomes public from a source other than you or another
person or entity that owes a duty of confidentiality to the Company and (ii)
twelve months have passed since the specific information became public. However,
you may discuss Confidential Information with employees of the Company when
necessary to perform your duties to the Company. Notwithstanding the foregoing,
if you are ordered by a court of competent jurisdiction to disclose Confidential
Information, you will officially advise the Court that you are under a duty of
confidentiality to the Company hereunder, take reasonable steps to delay
disclosure until the Company may be heard by the Court, give the Company prompt
notice of such Court order, and if ordered to disclose such Confidential
Information you shall seek to do so under seal or in camera or in such other
manner as reasonably designed to restrict the public disclosure and maintain the
maximum confidentiality of such Confidential Information.

e)
Upon Employment Separation, you shall deliver to the Company all originals,
copies, notes, documents, computer data bases, disks, and CDs, or records of any
kind that reflect or relate to any Confidential Information. As used herein, the
term “notes” means written or


--------------------------------------------------------------------------------

Page 3 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



printed words, symbols, pictures, numbers or formulae. As used throughout this
Agreement, the term “Employment Separation” means the separation from and/or
termination of your employment with the Company, regardless of the time, manner
or cause of such separation or termination.
6.
Inventions.

a)
As used throughout this Agreement, the term “Inventions” means any inventions,
improvements, designs, plans, discoveries or innovations of a technical or
business nature, whether patentable or not, relating in any way to the Company’s
business or contemplated business if the Invention is conceived or reduced to
practice by you during your employment by the Company. Inventions include all
data, records, physical embodiments and intellectual property pertaining
thereto. Inventions reduced to practice within one year following Employment
Separation shall be presumed to have been conceived during employment.

b)
Inventions are the Company’s exclusive property and shall be promptly disclosed
and assigned to the Company without additional compensation of any kind. If
requested by the Company, you, your heirs, your executors, your administrators
or legal representative will provide any information, documents, testimony or
other assistance needed for the Company to acquire, maintain, perfect or
exercise any form of legal protection that the Company desires in connection
with an Invention.

c)
Upon Employment Separation, you shall deliver to the Company all copies of and
all notes with respect to all documents or records of any kind that relate to
any Inventions.

7.
Non-competition and Non-solicitation.

a)
By entering into this Agreement, you acknowledge that the Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company’s business, that the disclosure of the
Confidential Information to any of the Company’s competitors would cause
substantial and irreparable injury to the Company’s business, and that any
customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to Confidential Information, including Confidential
Information concerning the Company’s major customers, and its technical,
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.

b)
In exchange for the consideration specified in Section 1 of this Agreement — the
adequacy of which you expressly acknowledge — you agree that during your
employment by the Company and for a period of twelve (12) months following
Employment Separation, you shall not, directly or indirectly, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:

(ii)
Attempt to recruit or hire, interfere with or harm, or attempt to interfere with
or harm, the relationship of the Company, its subsidiaries or affiliates, with
any person


--------------------------------------------------------------------------------

Page 4 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



who is an employee, customer or supplier of the Company, it subsidiaries or
affiliates;
(ii)
Contact any employee of the Company for the purpose of discussing or suggesting
that such employee resign from employment with the Company for the purpose of
becoming employed elsewhere or provide information about individual employees of
the Company or personnel policies or procedures of the Company to any person or
entity, including any individual, agency or company engaged in the business of
recruiting employees, executives or officers; or

(iii)
Own, manage, operate, join, control, be employed by, consult with or participate
in the ownership, management, operation or control of, or be connected with (as
a stockholder, partner, or otherwise), any business, individual, partner, firm,
corporation, or other entity that competes or plans to compete, directly or
indirectly, with the Company, its products, or any division, subsidiary or
affiliate of the Company; provided, however, that your “beneficial ownership,”
either individually or as a member of a “group” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of not more than two percent (2%) of the
voting stock of any publicly held corporation, shall not be a violation of this
Agreement.

8.
Termination of Employment.

a)
Termination Upon Death or Disability. Your employment will terminate
automatically upon your death. The Company will be entitled to terminate your
employment because of your disability upon 30 days written notice. “Disability”
will mean “total disability” as defined in the Company’s long term disability
plan or any successor thereto. In the event of a termination under this Section,
8 (a), the Company will pay you the earned but unpaid portion of your Basic
Salary through the termination date. Additionally, you will be entitled to any
Annual Bonus earned with respect to the previous calendar year, but unpaid as of
the employment termination date; and a prorated amount of the Annual Bonus for
the calendar year in which the termination occurs, calculated by multiplying the
Annual Bonus that the Executive would have received for such year had
Executive’s employment continued through the end of such calendar year by a
fraction, the numerator of which is the number of days the Executive was
employed during the applicable year and the denominator of which is 365.



b)
Termination by Company for Cause. An Employment Separation for Cause will occur
upon a determination by the Company that “Cause” exists for your termination and
the Company serves you written notice of such termination. As used in this
Agreement, the term “Cause” shall refer only to any one or more of the following
grounds:

(i)
Commission of an act of dishonesty involving the Company, its business or
property, including, but not limited to, misappropriation of funds or any
property of the Company;


--------------------------------------------------------------------------------

Page 5 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



(iv)
Engagement in activities or conduct clearly injurious to the best interests or
reputation of the Company;

(v)
Willful and continued failure substantially to perform your duties under this
Agreement (other than as a result of physical or mental illness or injury),
after the Board of Directors of the Company delivers to you a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that you have not substantially performed your duties;

(vi)
Illegal conduct or gross misconduct that is willful and results in material and
demonstrable damage to the business or reputation of the Company;

(vii)
The clear and willful violation of any of the material terms and conditions of
this Agreement or any other written agreement or agreements you may from time to
time have with the Company;

(viii)
The clear and willful violation of the Company’s code of business conduct or the
clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or

(ix)
Commission of a crime which is a felony, a misdemeanor involving an act of moral
turpitude, or a misdemeanor committed in connection with your employment by the
Company which causes the Company a substantial detriment.

(x)
No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of the Company. Any act or failure
to act that is based upon authority given pursuant to a resolution duly adopted
by the Board of Directors, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

(xi)
In the event of a termination under this Section 8 (b), the Company will pay you
only the earned but unpaid portion of your Basic Salary through the termination
date.

(xii)
Following a termination for Cause by the Company, if you desire to contest such
determination, your sole remedy will be to submit the Company’s determination of
Cause to arbitration in Columbus, Ohio before a single arbitrator under the
commercial arbitration rules of the American Arbitration Association. If the
arbitrator determines that the termination was other than for Cause, the
Company’s sole liability to you will be the amount that would be payable to you
under Section 8.d) of this Agreement for a termination of your employment by the
Company without Cause. Each party will bear his or its own expenses of the
arbitration.

c)
Termination by You. In the event of an Employment Separation as a result of a
termination by you for any reason, you must provide the Company with at least 14
days advance written


--------------------------------------------------------------------------------

Page 6 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



notice (“Notice of Termination”) and continue working for the Company during the
14-day notice period, but only if the Company so desires to continue your
employment and to compensate you during such period.
In the event of such termination under this Section, the Company will pay you
the earned but unpaid portion of your Basic Salary through the termination date.
d)
Termination by Company Without Cause. In the event of an Employment Separation
as a result of termination by the Company without Cause, the Company will pay
you the earned but unpaid portion of your Basic Salary through the termination
date and will continue to pay you your Basic Salary in accordance with the
Company’s payroll practices in effect at the time of the Employment Separation
for an additional twelve (12) months (the “Severance Period”); provided,
however, any such payments will immediately end if (i) you are in violation of
any of your obligations under this Agreement, including Sections 5, 6 or 7 ; or
(ii) the Company, after your termination, learns of any facts about your job
performance or conduct that would have given the Company Cause, as defined in
Section 8.b), to terminate your employment. Additionally, you will be entitled
to any Annual Bonus earned with respect to the previous calendar year, but
unpaid as of the employment termination date; and a prorated amount of the
Annual Bonus for the calendar year in which the termination occurs, calculated
by multiplying the Annual Bonus that the Executive would have received for such
year had Executive’s employment continued through the end of such calendar year
by a fraction, the numerator of which is the number of days the Executive was
employed during the applicable year and the denominator of which is 365.

e)
Termination Following Change of Control. If a “Change in Control”, as defined in
Section 8 e) (v), shall have occurred and within 13 months following such Change
in Control the Company terminates your employment other than for Cause, as
defined in Section 8.b), or you terminate your employment for Good Reason, as
that term is defined in Section 8 e) (vi), then you shall be entitled to the
benefits described below:

(ii)
You shall be entitled to the unpaid portion of your Basic Salary plus credit for
any vacation accrued but not taken and the amount of any earned but unpaid
portion of any bonus, incentive compensation, or any other Fringe Benefit to
which you are entitled under this Agreement through the date of the termination
as a result of a Change in Control (the “Unpaid Earned Compensation”), plus 1.0
times your “Current Annual Compensation” as defined in this Section 8e (i) (the
“Salary Termination Benefit”). “Current Annual Compensation” shall mean the
total of your Basic Salary in effect at the Termination Date, plus the average
annual performance bonus actually received by you over the last three years
fiscal years (or if you have been employed for a shorter period of time over
such period during which you performed services for the Company) plus any
medical, financial and insurance coverage provided presently under your current
annual compensation plan, and shall not include the value of any stock options
granted or exercised, restricted stock awards granted or vested, contributions
to 401(k) or other qualified plans.”

(iii)
Immediate vesting of all outstanding stock options and restricted stock awards
issued to you, and thereafter shall be exercisable for a period of at least 12
months


--------------------------------------------------------------------------------

Page 7 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



after the Termination Date but, in no event following the expiration date of the
term of such stock options.
(iv)
The Company shall maintain for your benefit (or at your election make COBRA
payments for your benefit), until the earlier of (A) 12 months after termination
of employment following a Change in Control, or (B) your commencement of
full-time employment with a new employer with comparable benefits, all life
insurance, medical, health and accident, and disability plans or programs, such
plans or programs to be maintained at the then current standards of the Company,
in which you shall have been entitled to participate prior to termination of
employment following a Change in Control, provided your continued participation
is permitted under the general terms of such plans and programs after the Change
in Control (“Fringe Termination Benefit”); (collectively the Salary Termination
Benefit and the Fringe Termination Benefit are referred to as the “Termination
Benefits”).

(v)
The Unpaid Earned Compensation shall be paid to you within 15 days after
termination of employment, one-half of the Salary Termination Benefit shall be
payable to you as severance pay in a lump sum payment within 30 days after
termination of employment, and one-half of the Salary Termination Benefit shall
be payable to you as severance pay in equal monthly payments commencing 30 days
after termination of employment and ending on the date that is the earlier of
two and one-half months after the end of the Company’s fiscal year in which
termination occurred or your death; provided, however, the Company may
immediately discontinue the payment of the Termination Benefits if (i) you are
in violation of any of your obligations under this Agreement, including in
Sections 5, 6 or 7; and/or (ii) the Company, after your termination, learns of
any facts about your job performance or conduct that would have given the
Company Cause as defined in Section 8 (b) to terminate your employment. You
shall have no duty to mitigate your damages by seeking other employment, and the
Company shall not be entitled to set off against amounts payable hereunder any
compensation which you may receive from future employment. To the extent
necessary, the parties hereto agree to negotiate in good faith should any
amendment to this Agreement required in order to comply with Section 409A of the
Code, provided, however, no amendment shall be effected after the occurrence of
a Change in Control.

(vi)
A “Change in Control” shall be deemed to have occurred if and when, after the
date hereof, (i) any “person” (as that term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on the
date hereof), including any “group” as such term is used in Section 13(d)(3) of
the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; or (ii) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the owners of the voting shares of the Company
outstanding immediately prior to such Transaction own less than a majority of
the voting shares of the Company after the Transaction; or (iii) during any
period of two consecutive years during the term of this Agreement,


--------------------------------------------------------------------------------

Page 8 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



individuals who at the beginning of such period constitute the Board of
Directors of the Company (or who take office following the approval of a
majority of the directors then in office who were directors at the beginning of
the period) cease for any reason to constitute at least one-half thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by directors of the Company representing at
least one-half of the directors then in office who were directors at the
beginning of the period; or (iv) the sale, exchange, transfer, or other
disposition of all or substantially all of the assets of the Company (a “Sale
Transaction”) shall have occurred. Notwithstanding the foregoing, an event shall
not be treated as a “Change in Control” hereunder unless such event also
constitutes a change in the ownership or effective control of a corporation, or
a change in the ownership of a substantial portion of the assets of a
corporation pursuant to the Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the treasury regulations and other official guidance
promulgated thereunder (collectively, “Code Section 409A”).
(vii)
As used in this Agreement, the term “Good Reason” means, without your written
consent:

(A)
a material change in your status, position or responsibilities which, in your
reasonable judgment, does not represent a promotion from your existing status,
position or responsibilities as in effect immediately prior to the Change in
Control; the assignment of any duties or responsibilities or the removal or
termination of duties or responsibilities (except in connection with the
termination of employment for total and permanent disability, death, or Cause,
or by you other than for Good Reason), which, in your reasonable judgment, are
materially inconsistent with such status, position or responsibilities;

(B)
a reduction by the Company in your Basic Salary as in effect on the date hereof
or as the same may be increased from time to time during the term of this
Agreement or the Company’s failure to increase (within twelve months of your
last increase in Basic Salary) your Basic Salary after a Change in Control in an
amount which at least equals, on a percentage basis, the average percentage
increase in Basic Salary for all executive and senior officers of the Company,
in like positions, which were effected in the preceding twelve months;

(C)
the relocation of the Company’s principal executive offices to a location
outside the greater Columbus metropolitan area or the relocation of you by the
Company to any place other than the location at which you performed duties prior
to a Change in Control, except for required travel on the Company’s business to
an extent consistent with business travel obligations at the time of a Change in
Control;

(D)
the failure of the Company to continue in effect, or continue or materially
reduce your participation in, any incentive, bonus or other compensation plan in
which you participate, including but not limited to the Company’s stock option
plans, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan), has been made or offered with respect to such plan in
connection with the Change in Control;


--------------------------------------------------------------------------------

Page 9 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



(E)
the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed or to which you are entitled under any of
the Company’s deferred compensation, pension, profit sharing, life insurance,
medical, dental, health and accident, or disability plans at the time of a
Change in Control, the taking of any action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive you of any
material fringe benefit enjoyed or to which you are entitled at the time of the
Change in Control, or the failure by the Company to provide the number of paid
vacation and sick leave days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect on the date hereof;

(F)
the failure of the Company to obtain a satisfactory agreement from any successor
or assign of the Company to assume and agree to perform this Agreement;

(G)
any request by the Company that you participate in an unlawful act or take any
action constituting a breach of your professional standard of conduct; or

(H)
any breach of this Agreement on the part of the Company. Notwithstanding
anything in this Section to the contrary, your right to terminate your
employment pursuant to this Section shall not be affected by incapacity due to
physical or mental illness.

(viii)
Upon any termination or expiration of this Agreement or any cessation of your
employment hereunder, the Company shall have no further obligations under this
Agreement and no further payments shall be payable by the Company to you, except
as provided in Section 8 above and except as required under any benefit plans or
arrangements maintained by the Company and applicable to you at the time of such
termination, expiration or cessation of your employment.

(ix)
Enforcement of Agreement. The Company is aware that upon the occurrence of a
Change in Control, the Board of Directors or a shareholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute litigation seeking to have this Agreement
declared unenforceable, or may take or attempt to take other action to deny you
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. Accordingly, if following a Change in
Control it should appear to you that the Company has failed to comply with any
of its obligations under Section 8 of this Agreement or in the event that the
Company or any other person takes any action to declare Section 8 of this
Agreement void or enforceable, or institutes any litigation or other legal
action designed to deny, diminish or to recover from you the benefits entitled
to be provided to you under Section 8, and that you have complied with all your
obligations under this Agreement, the Company authorizes you to retain counsel
of your choice, at the expense of the Company as provided in this Section
8(e)(viii), to represent you in connection with the initiation or defense of any
pre-suit settlement negotiations, litigation or other legal action, whether such
action is by or against the Company or any Director, officer, shareholder, or
other person affiliated with the Company, in any jurisdiction. Notwithstanding
any


--------------------------------------------------------------------------------

Page 10 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



existing or prior attorney-client relationship between the Company and such
counsel, the Company consents to you entering into an attorney-client
relationship with such counsel, and in that connection the Company and you agree
that a confidential relationship shall exist between you and such counsel,
except with respect to any fee and expense invoices generated by such counsel.
The reasonable fees and expenses of counsel selected by you as hereinabove
provided shall be paid or reimbursed to you by the Company on a regular,
periodic basis upon presentation by you of a statement or statements prepared by
such counsel in accordance with its customary practices, up to a maximum
aggregate amount of $50,000. Any legal expenses incurred by the Company by
reason of any dispute between the parties as to enforceability of Section 8 or
the terms contained in Section 8 (f) notwithstanding the outcome of any such
dispute, shall be the sole responsibility of the Company, and the Company shall
not take any action to seek reimbursement from you for such expenses.
f)
The noncompetition periods described in Section 7 of this Agreement shall be
suspended while you engage in any activities in breach of this Agreement. In the
event that a court grants injunctive relief to the Company for your failure to
comply with Section 7, the noncompetition period shall begin again on the date
such injunctive relief is granted.

g)
Nothing contained in this Section 8 shall be construed as limiting your
obligations under Sections 5, 6 or 7 of this Agreement concerning Confidential
Information, Inventions, or Noncompetition and Non-solicitation.

9.
Remedies; Venue; Process.

a)
You hereby acknowledge and agree that the Confidential Information disclosed to
you prior to and during the term of this Agreement is of a special, unique and
extraordinary character, and that any breach of this Agreement will cause the
Company irreparable injury and damage, and consequently the Company shall be
entitled, in addition to all other legal and equitable remedies available to it,
to injunctive and any other equitable relief to prevent or cease a breach of
Sections 5, 6 or 7 of this Agreement without further proof of harm and
entitlement; that the terms of this Agreement, if enforced by the Company, will
not unduly impair your ability to earn a living or pursue your vocation; and
further, that the Company may cease paying any compensation and benefits under
Section 8 if you fail to comply with this Agreement, without restricting the
Company from other legal and equitable remedies. The parties agree that the
prevailing party in litigation concerning a breach of this Agreement shall be
entitled to all costs and expenses (including reasonable legal fees and
expenses) which it incurs in successfully enforcing this Agreement and in
prosecuting or defending any litigation (including appellate proceedings)
concerning a breach of this Agreement.

b)
Except for actions brought under Section 8 (b) of this Agreement, the parties
agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in either the United States District
Court for the Southern District of Ohio, Eastern Division, Columbus, Ohio, or
the Court of Common Pleas of Franklin County, Ohio. Such jurisdiction


--------------------------------------------------------------------------------

Page 11 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



and venue is exclusive, except that the Company may bring suit in any
jurisdiction and venue where jurisdiction and venue would otherwise be proper if
you may have breached Sections 5, 6 or 7 of this Agreement. The parties further
agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by statute or rule of court.
10.
Exit Interview. Prior to Employment Separation, you shall attend an exit
interview if desired by the Company and shall, in any event, inform the Company
at the earliest possible time of the identity of your future employer and of the
nature of your future employment.

11.
No Waiver. Any failure by the Company to enforce any provision of this Agreement
shall not in any way affect the Company’s right to enforce such provision or any
other provision at a later time.

12.
Saving. If any provision of this Agreement is later found to be completely or
partially unenforceable, the remaining part of that provision of any other
provision of this Agreement shall still be valid and shall not in any way be
affected by the finding. Moreover, if any provision is for any reason held to be
unreasonably broad as to time, duration, geographical scope, activity or
subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.

13.
No Limitation. You acknowledge that your employment by the Company may be
terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.

14.
Governing Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Ohio without reference to its choice of law rules.

15.
Final Agreement. This Agreement replaces any existing agreement between you and
the Company relating to the same subject matter and may be modified only by an
agreement in writing signed by both you and a duly authorized representative of
the Company.

16.
Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COPY OF THIS
AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT YOU UNDERSTAND
THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED INTO THIS
AGREEMENT VOLUNTARILY.


--------------------------------------------------------------------------------

Page 12 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------





17.
Code Section 409A Compliance.

a)
The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

b)
An “Employment Separation” shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following an Employment Separation unless such Employment
Separation is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to an Employment Separation or like terms shall mean “separation from
service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

c)
All expenses or other reimbursements under this Agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

d)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30)


--------------------------------------------------------------------------------

Page 13 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------



days”), the actual date of payment within the specified period shall be within
the sole discretion of the Company.
e)
In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.”







--------------------------------------------------------------------------------

Page 14 of 15        Change in Control & Non-competition Agreement | UL

--------------------------------------------------------------------------------






 
 
 
 
 
 
Commercial Vehicle Group, Inc.
 
 
 
By
/s/ Richard Lavin
 
 
 
Richard Lavin
 
 
 
President & CEO
 
 
 
 
 
 
 
 
Executive:
 
 
 
By:
/s/ Ulf Lindqwister
 
 
 
Ulf Lindqwister
 
 
 
Senior Vice President and Chief Administrative Officer
 
 

 


--------------------------------------------------------------------------------

Page 15 of 15        Change in Control & Non-competition Agreement | Miller